Exhibit September 3, 2008 Flagstone Reinsurance Holdings Limited Crawford House 23 Church Street Hamilton HM 11 Bermuda Dear Sirs, Flagstone Reinsurance Holdings Limited - Form S-8 Registration Statement We have acted as special legal counsel in Bermuda to Flagstone Reinsurance Holdings Limited, a Bermuda exempted company (the “Company”), in connection with a registration statement on Form S-8 filed with the U.S. Securities and Exchange Commission (the “Commission”) on September 3, 2008 (the “Registration
